Exhibit 10.79

Lions Gate Entertainment Corp.

2700 Colorado Avenue, Suite 200

Santa Monica, California 90404

 

July 9, 2010

 

 

Mr. Carl C. Icahn                                           

Icahn Capital LP                                            
767 Fifth Avenue, 47th Floor                         

New York, NY 10153                                               

 

Gentlemen:

 

            Each of Lions Gate Entertainment Corp. and its subsidiaries (“Lions
Gate”) and Carl C. Icahn and his affiliates (“Icahn”) hereby agree that,
beginning today and ending at midnight, New York City time, on July 19, 2010
(the “End Date”), Icahn and Lions Gate will work together on certain acquisition
opportunities.

 

            Lions Gate hereby agrees that, beginning today and ending on the End
Date, it will not: (i) issue, agree to issue, or authorize or propose the
issuance of, any securities to, or enter into any agreement, contract or
understanding outside the ordinary course of business with, any member of its
board of directors or their affiliates; (ii) engage in active negotiations for
any transaction that would involve the issuance or agreement to issue common
stock (or securities or instruments convertible into common stock) of Lions Gate
in excess of 5.0% of Lions Gate’s currently outstanding common stock (other than
any acquisition opportunity that Icahn and Lions Gate are working on together as
contemplated above); (iii) arrange for, or encourage, any other person or entity
to purchase, any securities of Lions Gate outside of the ordinary course of
business, or (iv) issue or agree to issue, any securities of Lions Gate outside
of the ordinary course of business; provided that in each of cases (ii), (iii)
and (iv) that nothing in this paragraph shall limit or in any way restrict Lions
Gate’s ability to (A) issue common stock of Lions Gate in an aggregate amount
not in excess of 5.0% of Lions Gate’s currently outstanding common stock in
transactions involving the acquisition of securities, property or other assets,
including by way of merger, reorganization or otherwise or (B) continue to
engage in ordinary course investor relations activities. 

 

            Lions Gate hereby agrees that, beginning today and ending at
midnight, New York City time, on the date that is 45 days after the End Date,
Lions Gate will not set a record date in connection with the 2010 annual meeting
of shareholders or any special meeting of shareholders.  

 

            Lions Gate hereby agrees that, within one (1) business day following
the End Date (such date, the “Disclosure Deadline”), Lions Gate will: (i)
publicly disclose all and any material non-public information received or
otherwise made known to Icahn by, from or on behalf of Lions Gate, or its
directors, officers, employees or agents (the “Information”) so that Icahn will
no longer be in possession of material, non-public information as a result of
having received such Information from Lions Gate or its directors, officers,
employees or agents; (ii) simultaneously with such disclosure, provide Icahn
with written notice of such disclosure (the “Disclosure Notice”), together with
an unqualified opinion of Lions Gate’s legal counsel confirming the Disclosure
Notice (the “Opinion”), which written notice states that Icahn is no longer in
possession of material, non-public information as a result of Icahn having
received such Information Gate from Lions Gate or its directors, officers
employees or agents; (iii) to the extent Lions Gate has not delivered the
Disclosure Notice and the Opinion by the Disclosure Deadline, Lions Gate hereby
consents that Icahn may publicly disclose all Information which Icahn received
from Lions Gate or its directors, officers, employees or agents; provided, that
Icahn shall prior to so disclosing provide Lions Gate with a copy of the
proposed disclosure and a reasonable opportunity (not to exceed one (1) business
day) to comment thereon.



 

--------------------------------------------------------------------------------

 



 

            Each of Lions Gate and Icahn agrees that, in the event that any of
them were to violate any provision of this Agreement or fail to perform any
obligation under this Agreement in accordance with its specific terms, the other
parties hereto would suffer irreparable injury, for which there may be no
adequate remedy at law. Consequently, each of Lions Gate and Icahn agrees that,
in the event of a breach or threatened breach of this Agreement by Lions Gate
and Icahn, the other parties shall be entitled, in addition to any other
remedies to which they may be entitled at law, to equitable relief, including an
injunction, to prevent any breaches and to enforce specifically this Agreement’s
terms and provisions. Each of Lions Gate and Icahn also agrees that any such
equitable relief may be sought without the obligation of posting any bond or
surety.

 

This agreement was approved by the board of directors of Lions Gate.

 

 

                                                                        Very
truly yours,

 

                                                                        LIONS
GATE ENTERTAINMENT CORP.

 

 

                                                                        By:   
/s/ Michael Burns                                      

                                                                         Name:
Michael Burns

                                                                         Title:
Vice Chairman

 

 

Accepted and agreed as of the date set forth above:

 

 

  /s/ Carl C.
Icahn                                                                       

Carl C. Icahn                                                  

 

 

[Signature Page to July 9, 2010 Letter from Lionsgate to Carl C. Icahn]

--------------------------------------------------------------------------------